1 Reported in 218 N.W. 248.
Defendant appeals from a judgment of the municipal court of the city of Minneapolis and also from an order denying a new trial.
Plaintiff constructed the foundation and basement wall of a small dwelling house for defendant and also performed certain other work for the improvement of the property. He sued for a balance of $143.34 claimed to be due therefor, and the jury gave him a verdict for the full amount claimed. The only assignment of error which is sufficient to present any question for review or which is argued is that the verdict is not sustained by the evidence.
The controversy is concerning the amount to which plaintiff was entitled for building the wall. There is no controversy concerning the other items or the amounts paid by defendant.
The number of hours that the several workmen worked in constructing the wall and the wages of each per hour were shown and amounted in the aggregate to the sum of $242.49. The wall was constructed of cement blocks. On cross-examination plaintiff stated that the usual price for laying such blocks was eight or ten cents per block if the workman furnished the cement and other material used in laying them, and a couple cents less if the owner furnished the cement and other material. Defendant *Page 603 
claims that this testimony shows that the reasonable cost of building the wall could not have amounted to the sum of $242.49 as the total number of blocks laid did not exceed 1,200. Plaintiff claims that the prices named were merely for the work of laying the blocks; and that here it was necessary to construct a platform and bring the blocks over it in wheelbarrows from the street and that it was also necessary to bring the water used in the work in pails from a well nearly half a block distant, all of which increased the time and labor required for the work. He also claims, apparently without dispute, that after much of the wall had been constructed defendant made two changes in the plans, each of which made it necessary to take down a considerable portion of the wall already constructed and rebuild it.
The question of the reasonable value of the work performed was for the jury to determine, and we cannot say that their verdict is without evidence to sustain it. The order and judgment are both affirmed.